NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 5 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 STEVEN T. WALTNER,                              No. 14-71531

                 Petitioner-Appellant,           Tax Ct. No. 21953-12L

   v.
                                                 MEMORANDUM*
 COMMISSIONER OF INTERNAL
 REVENUE,

                 Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                          Submitted September 27, 2016**

Before:      TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

   Steven T. Waltner appeals from the Tax Court’s order imposing a penalty under

26 U.S.C. § 6673. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review

for an abuse of discretion, Wolf v. Comm’r, 4 F.3d 709, 716 (9th Cir. 1993), and

we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
   The Tax Court did not abuse its discretion by imposing a $2,500 penalty on

Waltner for taking frivolous positions after warning Waltner that such conduct

could lead to sanctions. See 26 U.S.C. § 6673(a)(1) (authorizing penalty not to

exceed $25,000 for maintaining a position that is frivolous or groundless in a Tax

Court proceeding); Wolf, 4 F.3d at 716 (“When taxpayers are on notice that they

may face sanctions for frivolous litigation, the tax court is within its discretion to

award sanctions under section 6673.”).

   We reject as without merit Waltner’s contention that the Tax Court lacked

jurisdiction to impose sanctions because Waltner did not point to any authority that

supports his contention, and reject as unsupported by the record Waltner’s

contention that the Tax Court violated his due process rights by imposing

sanctions.

   AFFIRMED.




                                           2                                     14-71531